Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeanty (US 2017/0187192).
Regarding claim 10, Jeanty shows in Figs.1, 3A-B and 9 the following elements of applicant’s claim: generating a plurality of currents from a plurality of photo voltaic (PV) strings (paragraphs 56, 67); communicating the plurality of currents to a tracker controller (paragraph 34); measuring the plurality of currents individually (paragraphs 35, 67); measuring the PV tilt angle (paragraphs 33, 46, 67); determining, based on the plurality of currents, if any portion of the PV strings are shaded (paragraph 67); wherein the tilt angle of the PV strings are changed based on the determining (paragraphs 2, 4, 17-18, 46, 67).
Regarding claim 11, the limitation therein is disclosed in paragraph 56 of Jeanty.

Regarding claims 15-16, the limitations therein are disclosed in paragraphs 34-35 and 67 of Jeanty.
Regarding claim 17, in view of the teachings of paragraph 34 (relative to a target orientation, e.g., southwest, etc.) and Fig.1, it is apparent that the shading includes south-north shading based on the direction of the sun in relation to the PV cells 125.
Regarding claim 18, in view of the teachings of paragraph 34 (relative to a target orientation, e.g., southwest, etc.) and Fig.1, it is apparent that the shading includes east-west shading based on the direction of the sun in relation to the PV cells 125.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-36 of copending Application No. 17/320,999 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the present application is a broader version of the claimed invention of the above identified U.S. Patent with similar intended scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
17/320,999
10. A method for solar tracker control 
comprising:
generating a plurality of currents from a plurality 
of photo voltaic (PV) strings;
communicating the plurality of currents to a tracker controller;
measuring the plurality of currents individually;
measuring the PV tilt angle;
determining, based on the plurality of currents, if any portion of the PV strings are shaded;
wherein the tilt angle of the PV strings are changed based on the determining.

11. The method of claim 10, wherein a time of year, a geography, and a plurality of sun positions are stored in a memory.

12. The method of claim 11, wherein the determining includes using a machine learning algorithm.

13. The method of claim 12, wherein the machine learning algorithm uses, as learning data, at least one of the stored time of year, geography, and plurality of sun positions to predict in advance what portion of the PV strings may be shaded.

14. The method of claim 13, wherein the controller tracks the sun based on a prediction from the learning algorithm.

15. The method of claim 10, wherein the tilt angle of the PV strings is further changed based on detecting a maximum output power.

16. The method of claim 10, further comprises determining a priority between a maximum output power and the determining if any portion is shaded.

17. The method of claim 10, wherein the shading includes south-north shading.

18. The method of claim 10, wherein the shading includes east-west shading.

19. A method of operating a solar tracker including a plurality of solar modules, each of the plurality of solar modules being spatially 
configured to face in a normal manner in an on sun 
position in an incident direction of electromagnetic
 radiation derived from the sun, wherein the plurality
 of solar modules is configured in a plurality of PV 
strings, the method comprising:

storing at least one of: a time of year, a geography, 
and sun position;

receiving a plurality of currents from the plurality 
of PV strings;











tracking the sun position based on a prediction by 
a learning algorithm and by reading the plurality of 
currents from the plurality of PV strings; and

determining, based on the plurality of currents 
from the plurality of PV strings, if any portion of the
plurality of solar modules has a drop in current,
wherein the plurality of currents allows for the 
detection of shading.

20. The method of claim 19, further comprising 
executing the learning algorithm to determine the 
shading for a particular hour on a particular day based 
on the stored time of year and the stored sun positions.

21. The method of claim 19, wherein the shading 
includes south-north shading.

22. The method of claim 19, wherein the shading 
includes east-west shading.

23. The method of claim 19, further comprising determining a priority between a maximum output 
power and the determining if any portion is shaded.




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Au et al (US 2019/0341776) is cited for disclosing a solar tracker.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/            Primary Examiner, Art Unit 2878